Citation Nr: 1822555	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  06-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disorder other than diabetic retinopathy, to include glaucoma and cataracts.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May to December 1974, September 1990 to May 1991, and February 2003 to July 2004.  He has been assigned a total disability rating since 2009 and a 100 percent schedular rating since 2016, in addition to special monthly compensation.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is with the Montgomery, Alabama, RO.

The appeal was remanded by the Board in April 2014 and July 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony during a videoconference hearing in November 2013 and a transcript of this hearing has been associated with the record.  In January 2018, he was informed that the Veterans Law Judge (VLJ) who presided over the hearing was no longer with the Board, and was offered a hearing before a different VLJ.  The following month, he indicated that he did not wish to participate in a new hearing, such that the Board may proceed with its review of this matter.  

In light of the evidence of record, the Veteran's claim has been classified as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

Eye disorders, diagnosed as glaucoma and bilateral cataracts, were not caused by or permanently worsened in severity by service-connected diabetes mellitus.  


CONCLUSION OF LAW

An eye disorder other than diabetic retinopathy, to include glaucoma and cataracts, was not proximately due to, aggravated by, or the result of service-connected diabetes mellitus.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to service connection for an eye disorder other than diabetic retinopathy (for which he is already service-connected), to include glaucoma and bilateral cataracts.  Specifically, he contends that the claimed eye disorders are causally related to his service-connected diabetes mellitus.  He has not advanced a theory of direct service connection at any time, nor is such a theory of entitlement supported by the record.  The Board will thus limit its analysis accordingly.  

In this regard, service connection may be established on a secondary basis when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing secondary service connection requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

At the outset, multiple VA examiners have diagnosed the Veteran with glaucoma and bilateral cataracts.  The diagnoses are further noted throughout the record, to include VA and private treatment records.  Accordingly, the first element of service connection has been met.

However, the competent medical evidence weighs against the finding of a causal relationship between the Veteran's diagnosed eye disorders and service-connected diabetes.

Specifically, an August 2016 examiner opined that the Veteran's bilateral cataracts were not caused or aggravated by diabetes.  The examiner reasoned that the Veteran did not present with a snowflake cataract, which was typically associated with poorly-controlled diabetes mellitus.  A nexus between the Veteran's glaucoma and diabetes was also denied, as current medical literature did not support the finding of such a correlation.  

Next, an October 2016 VA examiner contended that the Veteran's glaucoma was less than 50 percent likely to be caused by his diabetes mellitus, as the eye disorder was unrelated to diabetes.  Upon examination, the examiner specifically determined that the right eye cataract was not shown and the left eye was not of the type caused by diabetes.

Finally, an October 2017 examiner concluded that it was less likely than not that the Veteran's glaucoma and cataracts were proximately due to or the result of his diabetes mellitus.  In doing so, the examiner observed that the Veteran's glaucoma was first noted in 2002, whereas diabetes was not identified until 2004.  Further, the examiner reasoned that glaucoma was a hereditary disease and diabetes was actually protective against visual loss from glaucoma.  As such, it was less likely than not that the Veteran's glaucoma was related to, or aggravated by, diabetes in any way.  Similarly, the examiner found no nexus between cataracts and diabetes, and observed cataracts had its onset in 2011 and were not of the type caused by diabetes.  

Taken in combination, the Board affords significant probative value to these opinions, which are based upon the nature and onset of the diagnosed eye disorders and their known correlations to diabetes mellitus.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or misstated any relevant facts.  Moreover, the examiners possess the requisite medical expertise to render medical opinions regarding the etiology of the diagnosed eye disorders and had sufficient facts and data on which to base the conclusion.

By comparison, extensive VA and private treatment records are silent for an assessment regarding the etiology of the Veteran's glaucoma or cataracts at any time.  Thus, the only opinion in favor of this appeal is that asserted by the Veteran.  However, he is not competent to provide an opinion regarding the etiology of his eye disorders.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Additionally, the October 2017 VA examiner cited several medical studies which associate diabetes and primary open angle glaucoma.  However, given the nature of the Veteran's disorders, these studies were not indicative of a causal link in this case.  Thus, the evidence does not support a nexus between the Veteran's eye disorders and diabetes mellitus.  Accordingly, the preponderance of the evidence is against the claim such that the benefit-of-the-doubt rule is not applicable.  

Further, presumptive service connection does not provide an avenue upon which the Veteran's appeal may succeed, as the evidence does not establish that his glaucoma or bilateral cataracts arose within one year of service discharge.  Accordingly, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for an eye disorder other than diabetic retinopathy, to include glaucoma and cataracts, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


